Citation Nr: 0720651	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-41 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In April 2007 a video conference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.


FINDING OF FACT

The competent evidence of record does not demonstrate a 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in August 2004, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letter informed the veteran that he 
should submit any medical evidence pertinent to his claim.  
The VCAA notice was provided to the appellant prior to the 
initial adjudication.  Pelegrini.

As no disability rating or effective date will be assigned by 
the Board in this case, there is no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service personnel and medical records, and VA 
treatment records are associated with the claims file.  VA 
records reflect that the veteran has been evaluated for 
psychiatric disability.  At the April 2007 Board hearing, the 
veteran requested that the record be held open for a period 
of thirty days in an effort to allow him to submit additional 
evidence.  To date, no such evidence has been submitted.  The 
veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claim.

Legal Criteria and Analysis

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 ;38 C.F.R. § 3.303.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The veteran's service medical records are negative for any 
recorded evidence of complaints or diagnoses of psychiatric 
disability.

An October 2004 VA record reveals that the veteran had a 
positive PTSD screen.  A VA record that same date (later in 
the day) revealed that the veteran was assessed with 
depression and was prescribed Zoloft.  VA records dated in 
November 2004 and December 2004 also reflect a diagnosis of 
depression, and treatment therefor.

At his April 2007 Board hearing, the veteran indicated that 
he had seen some private psychiatric treatment professions in 
the 1970s but had not kept records of the visits and could 
not remember their names.

After a review of the evidence, the Board can find no 
indication that the veteran has been diagnosed with PTSD.  
While he did have a positive PTSD screen, assessment 
undertaken later that same day revealed a diagnosis of 
depression.  As a valid service connection claim requires, at 
a minimum, medical evidence of a current disability, the 
veteran's claim for service connection for PTSD is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board does not doubt the sincerity of the veteran's 
opinion regarding this issue, and the Board has reviewed his 
statements (in particular, the comprehensive background 
statement received in September 2004) and his hearing 
testimony made in support of the claim.  While the veteran 
has had medical training, there is no indication, however, 
that he is deemed competent to opine on the question of 
whether a chronic psychiatric disability is currently 
present.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination on this issue.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


